Title: To James Madison from Hubbard Taylor, 2 April 1823
From: Taylor, Hubbard
To: Madison, James


        
          Dear Sir
          Clarke County Ky. 2d. april 1823
        
        Some months ago Judge Todd inquired of me for a Pamphlet, published by Jas. Smith of this State giving an acct. of his captivity with the Indians many years past, that he wanted it for you, having found one in the neighbourhood I got it, and have herewith inclosed, it by a safe & private hand, one or two pages (the last) is lost. I hope it is the one requested—never having heard of any other.
        My family all enjoy tolerable good health, all my Children (e[x]cept one) Married, of of the daughters died some years past, another lost her husband in Decr. last. I was gratified when I last heard from you that you & Mrs. Madison & family were in good health, you have my sincere wishes for a continuance of that happiness—we have had a long wet & cold winter. All articles of exportation in this Country are at low prices. My family joins in our best wishes for you and yours, & I am Dear Sir with great esteem Yr: affe. Friend
        
          Hubbard Taylor
        
      